DETAILED ACTION
This action is in response to the claimed listing filed on 03/24/2022.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 1-7), a device (Claims 8-14), and a non-transitory computer-readable medium (Claims 15-20), characterized for generating mock service from log entries, the claimed invention recites, in part, to include at least features,
“…identifying a first pair of log entries among the plurality of log entries that corresponds to a first request message received by a first service of the container platform and a first response message sent by the first service and corresponding to the error condition;
identifying a second pair of log entries, wherein the second pair of log entries corresponds to a second request message sent by the first service to a second service of the container platform and a second response message received by the first service from the second service; and
 	generating a mock service configured to provide the second response message responsive
to receiving the second request message.”,  as recited in claim 1 and similarly in independent claims 8 and 14.

A close prior art of record SoapUI is applied for addressing the log and the generation of Mock Services. However, Applicant pointed out that SOAP describes various logs and log entries
that may be generated by executing the "MockService" described therein, including log entries
that may correspond to error conditions such as a missing operation specified by a SOAP request; SOAP does not describe any element as actually performing operations to "identify" such log entries as "correspond[ing] to a first request message received by a first service ... and a first response message sent by the first service and corresponding to the error condition," or "correspond[ing] to a second request message sent by the first service to a second service of the container platform and a second response message received by the first service from the second service." (Remarks, p. 10 and 11).
Accordingly, the features as recited above are not found in SoapUI and in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
June 7, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191